Citation Nr: 0414742	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  04-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include radiculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and March 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease, and to 
reopen a claim of entitlement to service connection for a 
back disability, are the subject of a remand below.

Additional medical evidence received in March 2004 has not 
been reviewed by the RO.  However, this medical evidence is 
not pertinent to the veteran's claim that he has submitted 
new and material evidence to reopen his claim for service 
connection for a bilateral foot disability.  Accordingly, RO 
review of that evidence is not required prior to Board review 
of the veteran's bilateral foot claim.


FINDINGS OF FACT

1.  An unappealed RO determination in December 1996 denied 
the veteran's request to reopen his claim for entitlement to 
service connection for a bilateral foot disability.

2.  Evidence received since the December 1996 RO decision 
denying service connection for a bilateral foot disability is 
cumulative and redundant of evidence previously of record, 
does not relate to an unestablished fact, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for a bilateral foot disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided VCAA notice with respect to his 
bilateral foot disability claim in January 2003, prior to the 
March 2003 AOJ decision which denied his claim. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By letter dated in March 2004, VA 
requested that the veteran send the Board any additional 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been informed of the need to submit new and material 
evidence in order to reopen his claim for a bilateral foot 
disability.  The Board further notes that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any obtainable evidence which has a bearing 
on the issue decided below which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim decided below has been consistent with the provisions 
of the new law.  Under these circumstances, the Board can 
identify no further development that would avail the 
appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a December 1996 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for a bilateral foot disability.  
The veteran was informed of the denial in January 1997 and he 
did not appeal within one year of notice of that decision.  
Accordingly, that determination is final.  38 U.S.C.A. § 7105 
(West 2002).  Nevertheless, a claim will be reopened in the 
event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  Because the December 1996 decision was the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  (If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his claim to reopen in December 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed.  "Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which was of record at the time of the December 
1996 rating decision included the veteran's service medical 
records, VA examination reports, and private medical records.  

It appears that some of the veteran's service medical records 
may have been destroyed by a fire at the National Personnel 
Records Center.  The records contained in the veteran's 
claims file do not reveal any foot disability.  The veteran's 
report of medical history on discharge indicates that the 
veteran noted that he had no history of foot trouble.  The 
discharge examination report also reveals no foot disability.  

VA examinations in January 1981, February 1982, and July 1982 
did not reveal any foot disability.

The record contains copies of many private medical records 
received prior to the December 1996 final rating decision.  
These include an April 1987 letter from a podiatrist.  The 
podiatrist stated that the veteran had been a patient of his 
from 1953 to 1975 for an ulcer and callous on the right foot.  
The podiatrist stated that his records of treatment of the 
veteran had been destroyed in a fire.  

A statement was received from another podiatrist in October 
1994.  This podiatrist stated that he had treated the veteran 
for pain in both feet since March 1976.  The podiatrist noted 
that the diagnoses at that time had been painful ulcerations 
on the bottom of the left foot and on the lateral side of the 
fifth toe.  The podiatrist stated that the veteran's foot 
condition began while the veteran was in service.  The 
podiatrist stated that at that time the veteran was diagnosed 
with ulcers and calluses of the feet, which worsened as time 
progressed.  He noted that X-rays were taken of the veteran's 
left foot to determine if the veteran had an infection of the 
metatarsal bone.  He finally stated that the veteran's foot 
condition had severely worsened over the years.

The December 1996 rating action noted that no new and 
material evidence had been submitted to reopen the veterans' 
claim for service connection for a bilateral foot condition.  
Earlier rating actions had noted that the veteran had not 
been shown to have any foot condition in service, and had 
noted that the podiatrist who related the veteran's current 
foot condition to service first treated the veteran in 1976, 
and did not provide any explanation as to why he thought the 
veteran's bilateral foot disability was related to the 
veteran's service which was completed in November 1952.

Medical evidence received subsequent to the December 1996 
final rating decision is either duplicative of evidence 
received prior to December 1996, or does not refer to a foot 
disability.  The newly submitted records do not provide any 
medical evidence indicating that the veteran has a current 
bilateral foot disability related to service.  While the 
veteran claims he has a bilateral foot disability as a result 
of service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board finds that the newly submitted 
evidence is merely cumulative and redundant in nature, does 
not relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating the claim.  Since 
new and material evidence has not been submitted subsequent 
to the December 1996 RO decision, reopening of the claim for 
service connection for a bilateral foot disability is not 
warranted.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
bilateral foot disability is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  With respect to the appellant's 
claim that he has submitted new and material evidence 
sufficient to reopen his claim for service connection for 
chronic obstructive pulmonary disease, the appellant has not 
received notice of the information and evidence necessary to 
substantiate his claim, notice of which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  
Accordingly a remand is required in order for the veteran to 
be provided such information.  

The Board further notes that the veteran submitted additional 
medical evidence pertinent to his chronic obstructive 
pulmonary disease and back disability claims.  This evidence 
was received in March 2004, within 90 days of certification 
of the veteran's claims to the Board.  This additional 
medical evidence is pertinent to the veteran's respiratory 
and back claims and has not been reviewed by the RO.  
Additional pertinent evidence submitted within ninety days 
following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case, unless the benefit 
sought on appeal may be allowed without such referral or the 
veteran or representative expressly waives the procedural 
right to such a referral either in writing or in the record 
of the hearing on appeal.  38 C.F.R. § 20.1304 (2003).  The 
veteran has not waived his right to RO consideration of the 
new evidence.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the appellant of 
the information and evidence necessary to 
reopen his claims for entitlement to 
service connection for respiratory and 
back disabilities.  This should also 
include informing the appellant of which 
evidence will be retrieved by VA; which 
evidence, if any, he is expected to 
obtain and submit; and that he should 
provide any evidence in his possession 
that pertains to the claims.
 
2.  The RO should readjudicate the 
veteran's claims that he has submitted 
new and material evidence to reopen 
claims for service connection for chronic 
obstructive pulmonary disease, and for a 
back disability, to include radiculitis, 
considering all the evidence of record, 
including evidence received since the 
most recent statement of the case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case which evaluates all 
the evidence submitted since the January 
2004 statement of the case and be given 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



